         Case 2:18-cr-00193-NIQA Document 133 Filed 01/31/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              CRIMINAL ACTION

               v.                                     NO. 18-193-1

DKYLE JAMAL BRIDGES
         Defendant

                                             ORDER

       AND NOW, this 31st day of January 2019, upon consideration of Defendant Dkyle Jamal
Bridges' motion to conduct a hearing under Franks v. Delaware, 483 U.S. 154 (1978), (Doc.
121, it is hereby ORDERED that the motion is GRANTED, and the Frank hearing is scheduled on
February 14, 2019, in Courtroom 8B, United States Courthouse, 601 Market Street, Philadelphia, PA.


                                              BY THE COURT:

                                              Isl Nitza I Quiflones Alejandro
                                              NITZA I. QUINONES ALEJANDRO
                                              Judge, United States District Court
